HAET, District Judge
(after stating the facts).— It is insisted by plaintiff that if the property in question was not exempt to the Easband brothers respectively, so as to be subject to levy and sale by the defendants, that then title to the same passed to the plaintiff under the assignment of all the assignor’s property, except exempt property. It may be noted that this land was not scheduled, nor in any manner taken possession of by the assignee, the plaintiff. In fact, he appeared as counsel for Easband Bros, in the attachment proceedings without making claim in himself to the property. The plaintiff likewise appeared as attorney for the administrator of the Easband estate in the earlier stages of the administration proceedings, but at no time, so far as appears from the evidence, suggested, except to the administrator, that he claimed any interest in the estate by reason of the deed of assignment. The property in litigation was no doubt exempt from execution to the *237respective members of the so-called Rasband Bros., but in our view of the case it is unnecessary to determine whether they waived their exemption rights, so as to pass title to plaintiff by virtue of the deed of assignment, in view of the decree' in probate distributing the property to the judgment creditors. There is no doubt, however, that such exemption rights were waived as to the judgment creditors, which interests the defendants herein represent. Neither is it necessary to discuss nor determine whether the relation of plaintiff to the Ras-band Bros., and his proceeding under the assignment, amount to an estoppel m pais, because in our view he is precluded here from attacking the validity of the decree in probate distributing the estate. Of course, the 1 jurisdiction of the court of probate to determine the interests of grantees of heirs of devisees depends upon statute. In the absence of statutory authority, such court would have no authority to adjudicate such a question. But the statute may confer such power. Woerner, Am. Law, Administration, secs. 151, 563.
The question here as to the validity, upon collateral 2 attack," of a decree distributing in probate the interests of a devisee or heir, as against his grantee, was similarly involved in the case of William Hill Co. v. Lawler (Cal. 1897), 48 Pac. 323. In that case the widow had confirmed to her by will an undivided one-half interest in her husband’s estate, and the other half was devised to her sons James and Patrick. She then deeded the land in dispute to her son John, but upon final distribution the same was decreed to the sons James and Patrick, and upon suit against John to quiet title it was held, under the probate statutes similar to our own, that, as no appeal was taken from the decree in probate, it became conclusive upon the widow and upon her grantee. In its decision the court said: “By filiug the petition for the distribution of the estate, and giving the notice required by section 1665, Code Civ. Proc., the .superior court acquired jurisdiction to distribute the estate Among the persons who by law were en*238titled thereto.’ The ‘distribution’ of an estate includes the determination of persons who by law are entitled thereto, and also ‘the proportions or parts’ to which each of these persons is entitled; and the ‘ parts ’ of the estate so distributed may be segregated or undivided portions of the estate. It is declared in section 1666 that ‘in the order or decree the court must name the persons and the portions or parts to which each shall be entitled, ’ and also ‘ such order or decree is conclusive as to the rights of heirs, legatees or devisees, subject only to be reversed, set aside,"or modified on appeal.’ A proceeding for distribution is in the nature of a proceeding in rem, the res being the estate which is in the hands of the executor under the control of the court, and which he brings before the court for the purpose of receiving directions as to its final disposition. By giving the notice directed by the statute, the entire world is called before the court, and the court acquires jurisdiction over all persons for the purpose of determining their rights to any portion of the estate; and every person who may assert any right or interest therein is required to present his claim to the court for its determination.' Whether he appear and present his claim, or fail to appear, the action of the court is equally conclusive upon him, ‘ subject only to be reversed, set aside, or modified on appeal.’ The decree is as binding upon him if he fail to appear and present his claim as if his claim, after presentation, had been disallowed by the court. In re Griffith’s Estate, 84 Cal. 107, 23 Pac. 528, 24 Pac. 381; Daly v. Pennie, 86 Cal. 552, 25 Pac. 67, 21 Am. St. Rep. 61. The grantee of an heir or devisee, or any person who claims under an heir or devisee, is bound by the decree as fully as would be the heir or devisee himself if he had not made the conveyance. Section 1678, Code Civ. Proc. (Cal.), provides: ‘Partition or distribution of the real estate may be made as provided in this chapter, although some of the original heirs, legatees or de-visees may have conveyed their shares to other persons, and such shares must be assigned to the person holding *239the same in the same manner as they otherwise would have been to such heirs, legatees or devisees. ’ The provisions of this section extend to the distribution as well as to the partition which is provided in that chapter, and render the decree as conclusive upon those to whom the heirs have conveyed the estate as it ‘otherwise would have been upon such heirs, legatees or devisees; ’ and the decree, is equally conclusive whether the estate is distributed to the persons in segregated parts or in undivided proportions.” It should be noted that section 1678, Code Civ. Proc. Cal., is the same as section 3961, Eev. Stat. 1898 Utah.
It was decided in Chever v. Ching Hong Poy (Cal.), 22 Pac. 1081, where the estate was distributed to the heir, and he had previously conveyed, that he was es-topped by reason of his deed of conveyance from disputing the title of his grantee. In the case at bar the question does not arise between grantor and grantee, but between alléged grantees of the same grantors. In re Vaughn’s Estate (Cal.), 28 Pac, 221, it was held that the grantee of the heirs was entitled, under section 1678, to have the estate distributed to him. If it be the duty of the court to distribute to the grantee of an heir, legatee, or devisee the share in the estate held by him by assignment, such decree should be given some effect against not only the heir, legatee, and devisee, but also as against their grantees. Such grantees are all before the court upon constructive notice, in the same manner as heirs, creditors, and other persons interested in the estate. The distinction should also be noted between an adjudication of claims among heirs and their grantees, and claims which dispute the title of the estate itself. Of the latter are such cases as In re Singleton’s Estate (Nev. 1901), 64 Pac. 513, and the authorities there cited, in which the court of probate is denied “jurisdiction to adjudicate disputed rights against the estate. ’ ’
At an early day in California, the Supreme Court of that State, in passing upon section 264 of the probate *240act, which, was substantially the same as our section 3961, except that the word “shall” was used where our statute uses the word ‘‘must, ’’ said: “It was evidently the design of this section to place the alienee of the interest upon the same footing as the original heir or de-visee ; and we can see no reason for confining the power to the first alienee, nor to an alienee, receiving a conveyance immediately from the heir or devisee. The statute should receive a liberal construction in favor of the remedy and to carry out the clear policy of the act; and, if we were to give it the restricted meaning insisted on, great practical inconvenience would result. Parties holding by descent, judicial sales, or devise would be excluded, and also those claiming through sales by vendees of the heir. The expenses would be greatly increased without corresponding benefit, and the distribution of estates be greatly retarded and embarrassed. We see no evil's likely to result from giving the statute the broader construction, which places the real owner of the real estate in the situation of the heir or devisee, for 'the purpose of the partition of the property.” Estate of De Castro v. Barry, 18 Cal. 97.
While the case of Freeman v. Rahm, 58 Cal. 111, supporting the same doctrine, seems to be criticised in Chever v. Ching Hong Poy, supra, it is approved in the later case of Crew v. Pratt, 119 Cal. 149, 51 Pac. 42.
It is not necessary to consider the other questions discussed by counsel.
The judgment of the lower court is affirmed, with costs
BASKIN, C. J., and BARTCH, J., concur.